September 30, 2015
Envelope Details


  Print this page

  Envelope 7115251
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             09/28/2015 07:37:20 AM
   Case Number                            PD-0813-15
   Case Description
   Assigned to Judge
   Attorney                               Tara Long
   Firm Name                              Long Law Firm
   Filed By                               Tara Long
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.00
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $0.00
   Total Provider Tax Fees                $0.00
   Grand Total                            $0.00
   Payment
   Account Name                           Tara N. Long
   Transaction Amount                     $0.00
   Transaction Response
   Transaction ID                         11634548
   Order #                                007115251-0

   Petition for Discretionary Review
   Filing Type                                                                EFile
   Filing Code                                                                Petition for Discretionary Review
                                                                              Petition for Discretitionary Review of Appellant Marlo
   Filing Description
                                                                              D. Persons
   Reference Number                                                           Persons
   Comments
   Status                                                Rejected
   Fees
   Court Fee                                             $0.00
   Service Fee                                           $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
             09/30/2015 The petition for discretionary review does not contain a certification of compliance


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=0f251c7e-a23d-4f7b-a45e-97ef78ca3fb5[9/30/2015 1:37:16 PM]
Envelope Details

   Other   01:35:10              with T.R.A.P. 9.4(i)(3). You have ten days to tender a corrected petition for
           PM                    discretionary review.
   Documents
   Lead Document                          Persons PDR 1.pdf                                                       [Original]




   Appendix
   Filing Type                                                                EFile
   Filing Code                                                                Appendix
                                                                              Appendix to Petition for Discretionary Review of
   Filing Description
                                                                              Appellant Marlo D. Persons
   Reference Number                                                           Persons
   Comments                                                                   Please file in your ususal manner.
   Status                                                                     Rejected
   Fees
   Court Fee                                                                  $0.00
   Service Fee                                                                $0.00
   Rejection Information
   Rejection Reason                          Time                                                        Rejection Comment
   Other                                     09/30/2015 01:35:10 PM                                      same deal
   Documents
   Lead Document                          Persons Appendix.pdf                                                        [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=0f251c7e-a23d-4f7b-a45e-97ef78ca3fb5[9/30/2015 1:37:16 PM]